DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2022, 07/18/2022, 06/07/2022, 06/07/2022, 04/20/2022, and 12/15/2021, are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10, and associated dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claim 10 recites the limitation “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” in line 1-2.  The office find the claim language “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferably since the preferences lead to confusion over the intended scope of the claim.   For examination purposes the office has interpreted the limitation “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” to be “wherein the system synchronizes with an externally provided clock, of a radio time signal”. Please see MPEP 2173.059(c) I.   

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 9-10 and 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 7, and 11-12 of U.S. Patent No. US 11,170,723 B2 in view of Jones et al. (Patent No.: US 5,075,789 A).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the conflicting Patent are claiming common subject matter, as follows:

This Application No. 17/506750
US Patent No.: 11,170,723 B2
Claim 1: System for displaying information to a user, comprising: 
an emission device arranged to emit light so as to display information to a user, 
the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value,
a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, 
the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, 
the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high-intensity value and the states of the panel of the selective viewing device of high transparency overlap in time, 
the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, 
wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, (Line 1-22)

wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner.


Claim 1: System for displaying information to a user, comprising: 
an emission device arranged to emit light so as to display information to a user, 
the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel,
the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, 
the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, 
the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high-intensity value and the states of the panel of the selective viewing device of high transparency overlap in time, 
the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, 
wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle. (Line 1-14)






U.S. Patent No. 11,170,723 B2, claims 1 and 10 as stated in the table above fails to clearly disclose wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner.
However, Jones et al. (Patent No.: US 5,075,789 A), explicitly teaches wherein the emission device (Fig. 6a-b, #31 called a projector. Col. 6, Line [19-20]) is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner (Fig. 1-6. Col. 4, Line [44-50]-Jones discloses projector 2 is in its "off" or non-projecting mode, and no image is being projected onto the screen. Projector 2 can be made to project the image intermittently by a variety of methods. Projector 2 can be for example an arc lamp fed with a pulsed voltage or a flash tube fed by discharging a cyclically charged capacitor. Further in Col. 6, Line [19-24]-Jones discloses Rear projection display 30 comprises a projector 31 which intermittently projects an image onto a two-layered screen having a front layer or half 32a and a rear layer or half 32b. Rear layer 32a is made of a material which scatters light forward, such as typically used for rear projection screens.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of the U.S. Patent No. 11,170,723 B2 of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, with the teachings of Jones et al. (Patent No.: US 5,075,789 A) of having wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality.

The further limitations of the dependent claims are similar as indicated below:  
This Application No. 17/506750
US Patent No.: 11,170,723 B2
Claim 2: wherein the duty cycle of the emission device is less than or equal to 1/20. (Line 1-2).

Claim 6: the emission device being arranged to emit light with a peak luminous flux of more than 10,000 lumen. (Line 1-2).

Claim 7: wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles. (Line 1-2).

Claim 9: the system being arranged so that the emission device synchronizes to the selective viewing device. (Line 1-2).

Claim 10: wherein the system synchronizes with an externally provided clock, preferably a radio time signal.

Claim 12: further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.


Claim 2: wherein the duty cycle of the emission device is less than or equal to 1/10. (Line 1- 2).

Claim 11: wherein the peak illuminance is greater than 100,000 lux. (Line 1).


Claim 1: wherein the selective viewing device has the form of spectacles including glasses, with the panel being one or more of the glasses of the spectacles. (Line 1).
Claim 1: the system being adapted to synchronize the emission device and the selective viewing device. (Line 1-2).

Claim 12:  wherein the system synchronizes with a radio time signal.


Claim 7:  further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.
Claims 2, 6-7, 9-10 and 12 contains the same limitations as US Patent No.: 11,170,723 B2 claim 2, 11, 1,12 and 7 respectively.  Therefore, given that claims 2, 6-7, 9-10 and 12 depend from claim 1 and claims 2, 11,12 and 7, depend from claim 1 respectively.  Claim 2, 6-7, 9-10 and 12 are rejected for the same reasons set forth in the rejection of the independent claim above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones.

Regarding claim 1, Jones teaches system for displaying information to a user (Fig. 6a-b, #30 called a rear projection display. Col.6, Line [17-19]-Jones discloses the displays of this invention can also be rear projection displays.  Such an embodiment is shown in Figs. 6a and 6b.), comprising: an emission device (Fig. 6a-b, #31 called a projector. Col. 6, Line [19-20]) arranged to emit light so as to display information to a user (Fig. 6a-b. Col. 6, Line [19-20]-Jones discloses rear projection display #30 comprises a projector #31 which intermittently projects an image onto a two-layered screen having a front layer or half #32a and a rear layer or half #32b.), 
the emission device (Fig. 6a-b, #31 called a projector. Col. 6, Line [19-20]) being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value (Fig. 6a-b. Col. 6, Line [22-29]-Jones discloses rear layer #32a is made of a material which scatters light forward, such as typically used for rear projection screens.  Front layer #32a is switchable between a transparent mode and a dark, light absorbing mode.  Synchronizer switch #33 synchronizes the switching of layer #32a such that it is transparent when projector #31 is projecting (Fig. 6a) and dark when projector #31 is not.), 
a selective viewing device (Fig. 6a-b, #32a-b called a front and rear layer screen. Col. 6, Line [20-24]) comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed (Fig. 6a-b. Col. 6, Line [20-29]), the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency (Fig. 6a-b. Col. 6, Line [20-29]-Jones discloses rear layer #32a is made of a material which scatters light forward, such as typically used for rear projection screens.  Front layer #32a is switchable between a transparent mode and a dark, light absorbing mode.  Synchronizer switch #33 synchronizes the switching of layer #32a such that it is transparent when projector #31 is projecting (Fig. 6a) and dark when projector #31 is not).), 
the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10 (Fig. 6a-b. Col. 4, Line [8-19]-Jones discloses generally, in the displays of this invention the image is presented to the viewer intermittently, with a duty cycle of for example 1:10, meaning that the display presents the image for one length of time and is dark for the other ten lengths of time.  The screen on which the image is presented is switchable, with the switching synchronized with the duty cycle so that when the image is being presented, the screen allows the image to pass onto the viewer, but when the image is not being presented, the screen is switched to a state in which ambient reflections are greatly reduced, for example by making the screen dark and highly light absorbent.), 
wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle (Fig. 6a-b. Col. 4, Line [12-26]-Jones discloses the screen on which the image is presented is switchable, with the switching synchronized with the duty cycle so that when the image is being presented, the screen allows the image to pass onto the viewer, but when the image is not being presented, the screen is switched to a state in which ambient reflections are greatly reduced, for example by making the screen dark and highly light absorbent.  Alternatively, a shutter or overlay having a light transmissive state and a light absorbent state is placed between the viewer and the screen, and similarly synchronized.  For a duty cycle of 1:10, ambient reflections will be reduced by a factor of about 10, while image brightness is not affected.  The duty cycle is preferably between 1:5 and 1:200.), 
wherein the emission device (Fig. 6a-b, #31 called a projector. Col. 6, Line [19-20]) is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner (Fig. 1-6. Col. 4, Line [44-50]-Jones discloses projector 2 is in its "off" or non-projecting mode, and no image is being projected onto the screen. Projector 2 can be made to project the image intermittently by a variety of methods. Projector 2 can be for example an arc lamp fed with a pulsed voltage or a flash tube fed by discharging a cyclically charged capacitor. Further in Col. 6, Line [19-24]-Jones discloses Rear projection display 30 comprises a projector 31 which intermittently projects an image onto a two-layered screen having a front layer or half 32a and a rear layer or half 32b. Rear layer 32a is made of a material which scatters light forward, such as typically used for rear projection screens.).  
Jones in the embodiment of Fig. 6a-b fail to explicitly teach the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high-intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
However, Jones in the embodiment of Fig. 10a-b explicitly teaches the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high-intensity value and the states of the panel of the selective viewing device of high transparency overlap in time (Fig. 10a-b. Col. 7, Line [11-16]-Jones discloses over cell #51 is a shutter #53, which is switchable between a transparent state (shown) and an absorbent state (not shown).  When the light sources #52 are turned on, synchronizer switch #54 synchronizes the switching of shutter #53 so that it is in its transparent state, permitting a bright image to reach the viewer.  When the light sources #52 are off, synchronizer switch #54 switches shutter #53 to its dark state.  Fig. 10b shows a similar backlit liquid crystal display #50b (like numerals designating like parts), except that shutter #53b is a segmented one, with a segment corresponding to each light source #52.  Synchronizer switch #54 synchronizes the firing of each light source #52 and the switching of each segment of shutter #53b, so that the segment corresponding to each light source is transparent when that light source is on, and dark when that light source is off.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in the embodiment of Fig. 6a-b of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Jones in the embodiment of Fig. 10a-b of having wherein the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
Wherein having Jones`s display device wherein the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones in the embodiment of Fig. 6a-b and Jones in the embodiment of Fig. 10a-b are display devices that uses projector and switches between a substantially transparent state and a dark. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43].

 Regarding claim 2, Jones teaches system according to claim 1, Jones further teaches wherein the duty cycle of the emission device is less than or equal to 1/20 (Fig. 6a-b. Col. 4, Line [12-26]-Jones discloses the screen on which the image is presented is switchable, with the switching synchronized with the duty cycle so that when the image is being presented, the screen allows the image to pass onto the viewer, but when the image is not being presented, the screen is switched to a state in which ambient reflections are greatly reduced, for example by making the screen dark and highly light absorbent.  Alternatively, a shutter or overlay having a light transmissive state and a light absorbent state is placed between the viewer and the screen, and similarly synchronized.  For a duty cycle of 1:10, ambient reflections will be reduced by a factor of about 10, while image brightness is not affected.  The duty cycle is preferably between 1:5 and 1:200.).  

Regarding claim 3, Jones teaches system according to claim 1, Jones further teaches wherein the states of the selective viewing device having a high transparency fall within the time periods during which the emission device emits light at a high intensity, or wherein the states of the emission device emitting light at a high intensity fall within the time periods during which the selective viewing device has a high transparency (Fig. 6a-b. Col. 6, Line [20-29]-Jones discloses rear layer #32a is made of a material which scatters light forward, such as typically used for rear projection screens.  Front layer #32a is switchable between a transparent mode and a dark, light absorbing mode.  Synchronizer switch #33 synchronizes the switching of layer #32a such that it is transparent when projector #31 is projecting (Fig. 6a) and dark when projector #31 is not).), wherein the states of the emission device emitting light at a high intensity coincide substantially with the time periods during which the selective viewing device has a high transparency (Fig. 6a-b. Col. 6, Line [20-29]).   

Regarding claim 9, Jones teaches system according to claim 1, Jones in the embodiment of Fig. 10a-b further teaches the system being arranged so that the emission device synchronizes to the selective viewing device (Fig. 10a-b. Col. 7, Line [11-16]-Jones discloses over cell #51 is a shutter #53, which is switchable between a transparent state (shown) and an absorbent state (not shown).  When the light sources #52 are turned on, synchronizer switch #54 synchronizes the switching of shutter #53 so that it is in its transparent state, permitting a bright image to reach the viewer.  When the light sources #52 are off, synchronizer switch #54 switches shutter #53 to its dark state.  Fig. 10b shows a similar backlit liquid crystal display #50b (like numerals designating like parts), except that shutter #53b is a segmented one, with a segment corresponding to each light source #52.  Synchronizer switch #54 synchronizes the firing of each light source #52 and the switching of each segment of shutter #53b, so that the segment corresponding to each light source is transparent when that light source is on, and dark when that light source is off.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in the embodiment of Fig. 6a-b and Jones in the embodiment of Fig. 10a-b of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Jones in the embodiment of Fig. 10a-b of having wherein the system being arranged so that the emission device synchronizes to the selective viewing device.
Wherein having Jones`s display device wherein the system being arranged so that the emission device synchronizes to the selective viewing device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones in the embodiment of Fig. 6a-b and Jones in the embodiment of Fig. 10a-b are display devices that uses projector and switches between a substantially transparent state and a dark. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Butzloff (US 20180345034 A1), hereinafter referenced as Butzloff.


Regarding claim 6, Jones teaches system according to claim 1, Jones fail to explicitly teach the system being arranged for projecting videos in a domestic or theatre environment, the emission device being arranged to emit light with a peak luminous flux of more than 10,000 lumen. 
However, Butzloff explicitly teaches the system being arranged for projecting videos in a domestic or theatre environment, the emission device being arranged to emit light with a peak luminous flux of more than 10,000 lumen (Fig. 13. Paragraph [0008]-Butzloff discloses the illuminator is configured to provide indirect light or diffuse light.  In yet another embodiment, the illuminator is configured to provide illuminance values from about 2,000 lux to about 30,000 lux, with a nominal indirect total combined light exposure of about 9000 lux.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Butzloff of having wherein the system being arranged for projecting videos in a domestic or theatre environment, the emission device being arranged to emit light with a peak luminous flux of more than 10,000 lumen.
Wherein having Jones`s display device wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles, wherein the system being arranged for projecting videos in a domestic or theatre environment, the emission device being arranged to emit light with a peak luminous flux of more than 10,000 lumen.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Butzloff are display devices that uses projector. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Butzloff (US 20180345034 A1), paragraph [0008].

Claims 7-8 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Rodriguez et al. (US 20180053284 A1), hereinafter referenced as Rodriguez.

Regarding claim 7, Jones teaches system according to claim 1, Jones fail to explicitly teach wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles.   
However, Rodriguez explicitly teaches wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles (Fig. 2A-C. Paragraph [0179]-Rodriguez discloses the mixed reality head mounted display 3400 includes a frame 3402 to which other components are secured, resulting in a form factor similar to a pair of glasses or goggles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Rodriguez of having wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles.
Wherein having Jones`s display device wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Rodriguez are display devices that uses projector. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Rodriguez et al. (US 20180053284 A1), paragraph [0175].

Regarding claim 8, Jones in view of Rodriguez teaches system according to claim 7, Jones fail to explicitly teach wherein the emission device is incorporated into or attached to the spectacles.  
However, Rodriguez explicitly teaches wherein the emission device is incorporated into or attached to the spectacles (Fig. 1-2. Paragraph [0198]-Rodriguez discloses the VR/AR/MR system 80 block diagram depicts a specific implementation of a local processing module 70 in the form of an HMD or headset (as shown) that includes a built-in perception processor or Computer Vision processor (“CVPU”) 85, a specific implementation of a remote processing module 72 in the form of a beltpack, and specific implementation of a remote data repository 74 in the form of storage that is accessible over a path 78. The “CVPU” may be referred to as a “perception processor,” and vice versa. Additionally a display system 62 includes a projector 65, which in turn might include light sources (e.g., LED/Laser modules), or spatial light modulators (SLM) (e.g., liquid crystal on silicon (LCOS) modules), and display optics (e.g., left display optics 81.sub.1 and right display optics 81.sub.2). Exemplary light sources include LEDs and laser modules (e.g., laser diode or “LD” modules). Further in paragraph [0179]-Rodriguez discloses the mixed reality head mounted display 3400 includes a frame 3402 to which other components are secured, resulting in a form factor similar to a pair of glasses or goggles.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Rodriguez of having wherein the emission device is incorporated into or attached to the spectacles.
Wherein having Jones`s display device wherein the emission device is incorporated into or attached to the spectacles.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Rodriguez are light source display devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Rodriguez et al. (US 20180053284 A1), paragraph [0175].

Regarding claim 13, Jones teaches system according to claim 1, Jones fail to explicitly teach wherein the emission device is an LED or laser source utilizing projector that is part of a mobile phone, tablet computer, laptop or other portable electronic device. 
However, Rodriguez explicitly teaches wherein the emission device is an LED or laser source utilizing projector that is part of a mobile phone, tablet computer, laptop or other portable electronic device (Fig. 1-2. Paragraph [0198]-Rodriguez discloses the VR/AR/MR system 80 block diagram depicts a specific implementation of a local processing module 70 in the form of an HMD or headset (as shown) that includes a built-in perception processor or Computer Vision processor (“CVPU”) 85, a specific implementation of a remote processing module 72 in the form of a beltpack, and specific implementation of a remote data repository 74 in the form of storage that is accessible over a path 78. The “CVPU” may be referred to as a “perception processor,” and vice versa. Additionally a display system 62 includes a projector 65, which in turn might include light sources (e.g., LED/Laser modules), or spatial light modulators (SLM) (e.g., liquid crystal on silicon (LCOS) modules), and display optics (e.g., left display optics 81.sub.1 and right display optics 81.sub.2). Exemplary light sources include LEDs and laser modules (e.g., laser diode or “LD” modules).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Rodriguez of having wherein the emission device is an LED or laser source utilizing projector that is part of a mobile phone, tablet computer, laptop or other portable electronic device.
Wherein having Jones`s display device wherein the emission device is an LED or laser source utilizing projector that is part of a mobile phone, tablet computer, laptop or other portable electronic device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Rodriguez are light source display devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Rodriguez et al. (US 20180053284 A1), paragraph [0175].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of HANABUSA (US 2014/0002664 A1), hereinafter referenced as HANABUSA.

Regarding claim 10, Jones teaches system according to claim 1, Jones fail to explicitly teach wherein the system synchronizes with an externally provided clock, preferably a radio time signal.  
However, HANABUSA explicitly teaches wherein the system synchronizes with an externally provided clock, preferably a radio time signal (Fig. 11. Paragraph [0049]- HANABUSA discloses HOST-CPU 205 controls the operations of the respective units based on a radio synchronizing signal "WSYNC" supplied from the radio communication unit #208.  The radio communication unit #208 is wirelessly connected with the corresponding radio communication units provided in the other ("n" units of) high-speed cameras and synchronized with them by means of the radio synchronous communication. Further in paragraph [0105]-HANABUSA discloses in the high-speed camera #101a, the radio communication unit #208a outputs the radio synchronizing signal "WSYNC", which is synchronized in phase (or coincident at the edge timing) with the radio synchronous communication performed by the radio communication units #208b, #208c of the high-speed cameras #101b, #101c.  The video synchronizing signal generating unit #210a generates the video synchronizing signals "VSYNC", "HSYNC", "VTRG" having a predetermined cycle and synchronized with the above radio synchronizing signal "WSYNC", wherein the video synchronizing signals are synchronized with those generated by the high-speed cameras #101b, #101c.  The image pickup unit #201a shoots a moving image synchronized with those to be shot by the other image pickup units #201b, #201c in accordance with the above video synchronizing signals "VSYNC", "HSYNC", "VTRG", and records the moving image in the memory #204a.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of HANABUSA of having wherein the system synchronizes with an externally provided clock, preferably a radio time signal.
Wherein having Jones`s display device wherein the system synchronizes with an externally provided clock, preferably a radio time signal.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and HANABUSA are display devices that uses projector. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and HANABUSA (US 2014/0002664 A1), paragraph [0014].
  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Hoang (US 2016/0050736 A1), hereinafter referenced as Hoang.


Regarding claim 11, Jones teaches system according to claim 1, Jones fail to explicitly teach the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.  
However, Hoang explicitly teaches the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device (Fig. 5. Paragraph [0009]-Hoang discloses a method of operating a lighting device includes selecting a range of illumination levels; projecting light from a light source of the lighting device; providing, by a sensor of the lighting device, illumination measurements based on ambient light detected by the sensor including at least a reflected portion of the projected light; and adjusting the projected light based on the provided illumination measurements to transition the projected light through a plurality of projected light levels until at least a new illumination measurement provided by the sensor is within the range of illumination levels. Further in paragraph [0026]-Hoang discloses a lighting device may be implemented to automatically adjust a projected light level based on ambient light detected at a sensor.  For example, in some embodiments, such a lighting device may include a controller configured to determine whether illumination measurements provided by the sensor are within a desired range of illumination levels.  If the illumination measurements are not within the desired range of illumination levels, the controller may adjust the projected light level of the lighting device through a plurality of intermediate projected light levels at a selected rate until the desired range of illumination levels is reached.  The detection and the adjustment processes may form a closed feedback loop to repeatedly detect the ambient light and adjust the projected light level of the lighting device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Hoang of having wherein the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.
Wherein having Jones`s display device wherein the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Hoang are light source devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Hoang (US 2016/0050736 A1), paragraph [0027].


Regarding claim 12, Jones in view of Hoang teaches system according to claim 11, Jones fail to explicitly teach further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.  
However, Hoang explicitly teaches further comprising at least one brightness sensor (Fig. 3, #118 called a sensor. Paragraph [0035]) for sensing the intensity of the surroundings of the emission device (Fig. 3, #118 called a sensor. Paragraph [0035]-Hoang discloses the sensor #118 may detect light (e.g., optionally filtered by filter #122) and provide signals (e.g., voltages and/or currents) in response thereto.  For example, in some embodiments, such signals may correspond to illumination measurements based on the intensity (e.g., luminous flux in the case of visible light filtered by filter #122, or radiant flux in the case of unfiltered light) of ambient light detected by the sensor #118.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in view of Hoang of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/10, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, wherein the emission device is adapted to project the information onto the surroundings, with the projecting device being adapted to emit the light in a pulsed manner, with the teachings of Hoang of having wherein further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.
Wherein having Jones`s display device wherein further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Hoang are light source devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Hoang (US 2016/0050736 A1), paragraph [0027].




Allowable Subject Matter
Claims 4, and 5, are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to explicitly teach, the emission device being a laser light source for emitting visible laser light and having a time averaged optical output power of more than 1 µW and less than 10 mW, with peak intensities exceeding the time-averaged laser power by a factor of higher than 10, as claimed in claim 4.

Regarding claim 5, the prior arts fail to explicitly teach, the emission device being an LED light source having a time average optical output power of more than 1 µW and a power of less than 5 W, with peak intensities exceeding the time-averaged optical power by a factor of higher than 10, as claimed in claim 5.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Doar et al.  (Patent No.: US 8,933,916 B1)- Devices such as electronic book readers, televisions, and so forth may use reflective display technologies.  Described herein are devices and methods for ambient light sensing for use in conjunction with displays.  A light guide panel is coupled to a light sensor to measure ambient light impinging on the light guide panel.  Where the display is reflective, the light guide panel may be configured to provide for illumination of the display....  ...... (Fig. 1. Abstract). 
(b)	Devyver et al. (Patent No.: US 9,622,326 B1)- Systems and methods are provided for determining a light intensity level of emitted light from an illuminator of a display device and the ambient light surrounding the display device such that, for example, the display device may compensate for performance variations of the illuminator over time.  ........... (Fig. 1. Abstract). 
(c)	Yoshioka et al. (US 2015/0362772 A1)- A display device having a simple circuit configuration and capable of lowering power consumption, and a drive method for the display device are provided.  Rectangular wave voltage which changes between positive voltage V11 and 0 volt in cycle which is two times of cycle during which an optical state of an optical layer is changed is applied to an opposite electrode of a screen in a reverse mode......  ...... (Fig. 1. Abstract).
(d)	Garner et al. (US 2007/0091432 A1)- projection system 20 blends display brightness levels across the screen for enhanced viewing.  In other embodiments, projection system 20 may perform less than each of these aforementioned functions or may perform additional functions..... ...... (Fig. 1. Paragraph [0022]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752. The examiner can normally be reached Monday -Friday, 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628